Dickinson, J.
This is a prosecution for the violation of an ordinance of the city of Duluth, which prohibited the stopping of a train of railroad cars or a locomotive on any street-crossing, either for switching or any other purpose whatever, except to prevent accident in case of immediate danger. The defendant was convicted, the case showing that he was the engineer operating a locomotive attached to a long train -of freight-cars; that he stopped the train on a street-crossing, (Lake avenue,) and ran back and forth on the crossing several times for the purpose of switching cars and placing them in position, some part of the train being all the time on the crossing, — the street being thus continuously obstructed for a period of from six to ten minutes, according to the testimony on the part of the prosecution; that the train was at a stand-still only long enough to reversé the direction of its motion.
The charter of the city, authorizing the adoption of ordinances “to prevent the incumbering of streets * * * with carriages, carts, wagons, sleighs, boxes, firewood, or any other material or substance whatever,” empowered the city council to pass a reasonable *205ordinance to prevent such obstructions by railroad cars. They are “carriages,” within the meaning of the statute.
If under any circumstances the ordinance could be deemed unreasonable, there was nothing shown in this case to justify the court in so declaring. It is not apparent from the ordinance itself that it. was so; and courts are not justified in declaring such enactments unreasonable, and therefore invalid, unless their unreasonableness be clearly shown. Knobloch v. Chicago, Mil. & St. Paul Ry. Co., 31 Minn. 402, (18 N. W. Rep. 106.) No necessity was shown for the use of this street-crossing for the purpose of switching cars. It does not follow that the prohibition of the ordinance was unreasonable merely because it may have interfered with a use of the street-crossing, which was a matter of convenience to the railroad company, nqr merely because the switching could not be practicably done at this place in any other manner than that adopted on this occasion.
It did not excuse the engineer of this train that he acted under the direction of a foreman or superior agent of the corporation.
Order affirmed.